In a child support proceeding pursuant to Family Court Act article 4, the father appeals from so much of an order of the Family Court, Westchester County (Bellantoni, J.), dated May 6, 1986, as denied his objections to an order of the same court (Mrsich, H.E.), dated March 18, 1986, which dismissed his petition for downward modification of his support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The father petitioned for a downward modification of his child support obligation, based, inter alia, on his claim that the parties’ son was emancipated. The Family Court, Westchester County (Lorenzo, H.E.), by order dated August 14, 1984, denied the application. The father’s objections to the order of the Hearing Examiner were denied by order of the same court (Scancarelli, J.), dated November 1, 1984. No appeal was taken from the latter order. Consequently, the father was collaterally estopped from relitigating, on the current petition for similar relief, the issue of whether the son was emancipated on or before August 14, 1984 (see, Ryan v New York Tel. Co., 62 NY2d 494; O’Brien v City of Syracuse, 54 NY2d 353) and the Family Court properly precluded him from doing so. We have examined the father’s remaining contentions and find them to be without merit. Bracken, J. P., Spatt, Sullivan and Harwood, JJ., concur.